Citation Nr: 0841863	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for residuals of strain to the right hand 
with old healed fracture, rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from February 1, 2001 to 
March 5, 2001 and from August 2001 to February 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which established service 
connection (noncompensable) for the right hand disorder on 
the basis of aggravation.  The evaluation was increased to 10 
percent, effective from the date of the veteran's separation, 
pursuant to a June 2007 rating.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that where a claimant has filed a 
Notice of Disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status.

In November 2006, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.   

Although the veteran had also initiated appeals for service 
connection for a history of dislocated jaw and an eye 
disorder, service connection was awarded for those 
disabilities pursuant the June 2007 rating.  Accordingly, the 
Board of Veterans' Appeals considers those matters have been 
resolved by administrative action and no longer involves any 
"questions of law and fact" in controversy.  Thus, the 
Board lacks further jurisdiction over those claims.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.7(b), 20.101 
(2007).   

The Board also notes that in the veteran's submission dated 
May 31, 2007, he asserts an additional claim for post 
traumatic stress disorder (PTSD).  Because that issue is not 
before the Board on this appeal, it is hereby referred to the 
RO for appropriate action.  

The Board notes that subsequent to the June 2007 supplemental 
statement of the case (SSOC) additional medical evidence was 
received.  VA regulations provide that any pertinent evidence 
submitted by the veteran without waiver of RO consideration 
must be referred to the RO for review and preparation of a 
SSOC.  See 38 C.F.R. § 20.1304 (2008).  However, upon review 
of the evidence, the Board finds that it pertains to an 
unrelated disability (vision problems) and is accordingly not 
pertinent to the issue on appeal.  Therefore, the provisions 
of 38 C.F.R. § 20.1304 are inapplicable and the case need not 
be returned to the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The service connected hand disability is reflected by 
subjective complaints of pain and manifested primarily by 
clinical observations of some tenderness, slight limitation 
of motion and the absence of swelling, effusion, spasms or 
muscle atrophy.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for service-connected residuals of strain to the 
right hand with old healed fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.3, 4.7, 4.10, 4.20, 
4.27, 4.40, 4.71a, Diagnostic Code 5229 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in March 2005.  That letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).  

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.   In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

In the present case, the veteran was properly informed of the 
provisions of VCAA as they pertained to his service 
connection claim.  Once service connection for a right hand 
disorder was granted, the appellant filed a timely notice of 
disagreement arguing that a higher rating for the disability 
was merited.  Applying the VA General Counsel opinion to the 
present case, it is concluded that no additional VCAA notice 
is required. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.   

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Background

The veteran underwent a plate fixation of a 5th metacarpal 
boxer fracture in his right hand in 1997, several years prior 
to military service.  He was initially seen in service in 
June 2002 for right hand pain, reported as increasing.  The 
Board observes that service treatment records reflect that 
the veteran felt numbness and chronic pain in the area of the 
surgically installed hardware for 3 1/2 years prior to being 
seen in service.  See e.g. Consultation Sheet dated July 3, 
2002.  Clinically, sensation was reported as diminished on 
examination in service in July 2003.  The veteran separated 
from service on February 15, 2005.  

At a VA examination in August 2005, he reported complaints of 
numbness and aching pain in the right hand.  He reported loss 
of grip on the right and parasthesia on the medial and 
lateral digit of the fifth digit.  He is right hand dominant.  
Objectively, strength was 5/5.  There was no swelling, 
effusion, tenderness, spasms or muscle atrophy noted.  X-rays 
revealed "?? Old healed fracture" and slight deformity of 
5th metacarpal joint.  Diagnosis, in pertinent part, was 
right hand strain with old healed fracture.   

The veteran was afforded another VA examination in March 
2007.  The examiner conducted a comprehensive review of the 
veteran's claims file including the August 2005 VA 
examination.  The examiner additionally noted the date of the 
in service surgical procedure on the right hand was June 5, 
2002.  "Impression: Status post well-healed open reduction 
and internal fixation of fifth metacarpal bone fracture.  No 
acute abnormality."  He has been was admitted for right hand 
pain.  X-ray exam showed the patient had undergone a plate 
fixation of the fifth metacarpal boxer's fracture.  It says, 
"Alignment across the well-healed fracture was anatomic.  No 
evidence of failure of orthopedic hardware and no evidence of 
loosening.  The right hand is otherwise unremarkable."

The examiner also took notice as to a record dated July 3, 
2002.  "Chief complaint:  Right small finger had pain and 
numbness.  History:  The patient had a history in 1997 of 
undergoing open reduction and internal fixation of his fifth 
metacarpal for a fracture sustained from a punch.  This was 
before he was in the service.  The patient had always noted 
frank pain over the last several years. He had numbness of 
his finger as well."  Hardware removal of his fifth finger in 
the metacarpal area was done.  The x-rays they said that were 
done two weeks before this time showed right open reduction 
and internal fixation with plate and screws in place.  It 
appeared that the fracture was well-healed.  

Upon examination in March 2007, the veteran reported some 
aching and shooting pains in the fifth finger, pain comes on 
daily.  It is usually 4-5/10, brought on by lifting 5 pounds 
or more.  Function loss of the pain is 70%.  His right hand 
is not as strong as it used to be.  He now compensates by 
using the left hand to help it out.  The patient said he had 
to stop being a mechanic because he was unable to hold an 
object and do the lifting.  He stopped in 2006.  Pain in the 
right hand with lifting can become 10/10.  Also a lot of 
writing can bring on pain.  Function loss with it is 100%.  
This pain is sharp also.  He treats with rubbing and rest and 
it can be relieved in 15-20 minutes.  He reported tenderness 
over the right fifth metacarpal area on palpation and 
numbness on the entire right fifth finger and admits 
increased numbness and decreased sensation to light touch, 
painful touch, and monofilament.  Strength of both hands is 
4/5, pushing is 5/5 with both hands, pulling 5/5, pushing 
arms 5/5, writing is 5/5, clenching 5/5 and extension 5/5.  
All significant tests were conducted.  

Distance from the fingertip to the proximal interphalangeal 
crease in the right hand first finger is 4, second is 4-1/2, 
third is 5, fourth is 4-3/4 and fifth is 4-1/2.  On the left 
hand the distance is first finger 5, second finger is 4-1/2, 
third is 5-3/4, fourth is 5-3/4 and fifth is 5.  The examiner 
documented that there is no additional loss of range of 
motion, function on range of motion from either fatigue, lack 
of endurance, pain or weakness after repetition.  First 
finger of the right hand, metatarsophalangeal flexion is 0-60 
x 3, no pain; IP is 0-75 x 3, no pain; proximal 
interphalangeal {PIP} flexion 0-90 x 3, no pain.  PIP flexion 
0-90 x 3, some pain at 90, relieved at O.  DIP {distal 
interphalangeal joint} on flexion is 0-75 x 3, pain at 75, 
and relieved at 0.  The third finger metacarpophalangeal 
joint flexion 0-90 x 3, no pain; PIP 0-100 x 3, no pain; DIP 
0-70 with pain at 60, relieved at 0.  Fourth finger MCP 
flexion 0-75, pain at 75, relieved at 0, x 3; PIP flexion 0-
90 x 3, pain at 90, relieved at 0; DIP flexion 0-45, pain at 
45, relieved at 0.  The fifth finger, which is the one that 
was injured, flexion of the MCP is 0-45, pain at 45, relieved 
at 0; PIP flexion 0-30 and the finger is permanently flexed 
at 30 degrees and will flex 30 more and there is pain at 60 
and is relieved at 30.  DIP flexion 0-30 x 3, pain at 30, 
relieved at 0.  Neither had has heat, redness, warmth on 
palpation, but the right hand is tender as mentioned earlier, 
the metacarpal area on palpation and has scar as we 
mentioned.  Left hand metacarpophalangeal flexion 0-60 x 3, 
no pain; AP flexion 0-75, no pain.  Second finger 
metacarpophalangeal joint flexion is 0-90 x 3, no pain.  PIP 
flexion is 0-45, pain at 45, relieved at 0.  DIP flexion is 
0-60, x 3, pain at 60, relieved at 0.  Third finger 
metacarpophalangeal flexion 0-90 x 3, no pain. PIP flexion 0-
100 x 3, no pain.  DIP flexion 0-30, pain at 30, relieved at 
0.  Fourth finger metacarpophalangeal flexion 0-90 x 3 no 
pain.  Proximal interphalangeal flexion 0-90 x 3, no pain, 
distal interphalangeal flexion 0-30 x 3, pain at 30, relieved 
at 0.  Fifth finger metacarpophalangeal flexion 0-90 x 3, no 
pain.  Proximal interphalangeal joint flexion 0-90 x 3, no 
pain.  Distal interphalangeal joint 0-30 x 3 with pain at 30 
relieved at 0.  Diagnosis was status post fracture right hand 
with surgery in the past and put screws in to hold the hand 
in place and then surgically remove them and right hand has 
an old healed fracture and right hand presently has strain 
with mild to severe decreased range of motion of the finger 
and pain and mild to severe impairment for things, especially 
lifting, secondary to pain and can also come from writing if 
he writes over a period of time though there is not the 
severe impairment for physical as well as sedentary work.

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 


The veteran's service connected hand disorder is evaluated 
according to the following criteria:

Evaluation of Hand Ankylosis or Limitation of Motion of 
Single or Multiple Digits

(1)  For the index, long, ring, and little fingers (digits 
II, III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion. (2)  
When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level. 
(3)  Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i)  If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto. (ii)  If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position. (iii)  If only 
the metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis. (iv)  If only 
the metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis. (4)  Evaluation of 
ankylosis of the thumb: (i)  If both the carpometacarpal and 
interphalangeal joints are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone, evaluate as amputation at metacarpophalangeal 
joint or through proximal phalanx. (ii)  If both the 
carpometacarpal and interphalangeal joints are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position. (iii)  If only 
the carpometacarpal or interphalangeal joint is ankylosed, 
and there is a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, evaluate as unfavorable ankylosis. (iv)  
If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis. (5)  If there is limitation of motion of two or 
more digits, evaluate each digit separately and combine the 
evaluations.



 
 
Rating
 
I. Multiple Digits: Unfavorable Ankylosis 
Majo
r
Minor
5216
Five digits of one hand, unfavorable 
ankylosis of
60
50
 
Note: Also consider whether evaluation as 
amputation is warranted.
 
 
5217
Four digits of one hand, unfavorable 
ankylosis of: 
 
 
 
Thumb and any three fingers
60
50
 
Index, long, ring, and little fingers
50
40
 
Note: Also consider whether evaluation as 
amputation is warranted.
 
 
5218
Three digits of one hand, unfavorable 
ankylosis of: 
 
 
 
Thumb and any two fingers
50
40 
 
Index, long, and ring; index, long, and 
little; or index, ring, and little fingers
40
30
 
Long, ring, and little fingers
30
20
 
Note: Also consider whether evaluation as 
amputation is warranted.
 
 
5219
Two digits of one hand, unfavorable 
ankylosis of:
 
 
 
Thumb and any finger
40
30
 
Index and long; index and ring; or index 
and little fingers
30
20
 
Long and ring; long and little; or ring and 
little fingers
20
20
 
Note: Also consider whether evaluation as 
amputation is warranted.
 
 




 

Rating

II. Multiple Digits: Favorable Ankylosis 
Majo
r
Minor
5220
Five digits of one hand, favorable 
ankylosis of
50
40
5221
Four digits of one hand, favorable 
ankylosis of: 
 
 
 
Thumb and any three fingers
50
40
 
Index, long, ring, and little fingers
40
30
5222
Three digits of one hand, favorable 
ankylosis of:
 
 
 
Thumb and any two fingers
40
30
 
Index, long, and ring; index, long, and 
little; or index, ring, and little fingers
30
20
 
Long, ring and little fingers
20
20
5223
Two digits of one hand, favorable ankylosis 
of: 
 
 
 
Thumb and any finger
30
20
 
Index and long; index and ring; or index 
and little fingers
20
20
 
Long and ring; long and little; or ring and 
little fingers
10
10




 
 
Rating
 
III. Ankylosis of Individual Digits 
Majo
r
Minor
5224
Thumb, ankylosis of:


 
Unfavorable
20
20
 
Favorable
10
10
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand.
 
 
5225
Index finger, ankylosis of:
 
 
 
Unfavorable or favorable
10 
10 
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand.
 
 
5226
Long finger, ankylosis of:
 
 
 
Unfavorable or favorable
10
10
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand. 
 
 
5227
Ring or little finger, ankylosis of: 
 
 
 
Unfavorable or favorable
0
0
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand. 
 
 




 
 
Rating
 
IV. Limitation of Motion of Individual 
Digits 
Majo
r
Minor
5228
Thumb, limitation of motion:
 
 
 
With a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
fingers
20 
20
 
With a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
fingers
10 
10
 
With a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.
0 
0
5229
Index or long finger, limitation of motion: 
 
 
 
With a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, or; 
with extension limited by more than 30 
degrees
10
10
 
With a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, and; 
extension is limited by no more than 30 
degrees
0
0
5230
Ring or little finger, limitation of 
motion: Any limitation of motion
0
0
Authority: 38 U.S.C. 1155, 38 C.F.R. § 4.71a.

As noted above, the fifth finger of the right hand was the 
only finger that was injured and while the March 2007 VA 
examination reports the proximal interphalangeal joint as 
fixed, he could flex the fifth MCP.  In any event, the rating 
criteria do not provide any compensable evaluation for either 
ankylosis or limitation of motion of the right fifth finger.  
See Diagnostic Codes 5227 and 5230 supra.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A review of clinical 
findings indicates that the veteran could perform range of 
motion testing of the disabled hand and other finger joints.  
As such clearly establishes that ankylosis is not present, 
the remaining criteria set forth above pertaining to 
ankylosis are inapplicable and cannot serve as the basis for 
an increased rating. 

In this case, the veteran's symptomatology as reported on VA 
examinations from August 2005 and March 2007 reflect 
subjective complaints of pain and manifest primarily by 
clinical observations of some tenderness, slight limitation 
of motion along with the absence of swelling, effusion, 
spasms or muscle atrophy. 

While the Board has considered the presence of pain, it is 
not required to unquestioningly accept the veteran's 
subjective account of the degree of pain.  As the United 
States Court of Veterans Appeals has stated, "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-3 (1992)).  Moreover, the disability itself is 
recognition that industrial capabilities are impaired.  Van 
Hoose v. Brown, 4 Vet. App.  361, 363 (1993).  In this case, 
the March 2007 examination documented clinical onset of pain 
producing only slight impairment with respect to range of 
motion impairment.   

Rating by analogy is appropriate where an unlisted condition 
is encountered, with evaluation rendered in accordance with 
the criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  In this case, considering 
the clinical findings as to absence of swelling, effusion, 
spasms or muscle atrophy, with some tenderness and slight 
limitation of motion, the extent of the disability does not 
approximate any greater degree of disability than by analogy 
that set forth under Diagnostic Code 5229.  



Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  When a diagnostic code 
provides for compensation based solely on limitation of 
motion, the provisions of §§ 4.40 and 4.45 must be 
considered, and examination upon which evaluations are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In this case, the August 2005 
examination provides no evidentiary basis for such additional 
consideration and the March 2007 VA examination documented 
that there is no additional loss of range of motion, function 
on range of motion from either fatigue, lack of endurance, 
pain or weakness after repetition.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example when service connection is established on the basis 
of aggravation, the veteran shall be compensated for the 
degree of disability - but only that degree - over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  As noted above, 
service treatment records clearly demonstrate that the 
veteran felt numbness and chronic pain in the area of the 
surgically installed hardware for 3 1/2 years prior to being 
seen in service.  See e.g. Consultation Sheet dated July 3, 
2002.  Clinically, sensation was reported as diminished on 
examination in service in July 2003 and on VA examination of 
March 2007.  It bears emphasis, however, that no competent 
medical authority has diagnosed a neurological disorder of 
the peripheral nerves.  Accordingly even without 
consideration of the restrictions imposed by the Court in 
Allen, supra and 38 C.F.R. § 3.310, the criteria for 
evaluation of neurological disorders are not for application.  

The veteran has been assigned a 10 percent rating for the 
entire period since his claim was filed.  There are no other 
identifiable periods of time since the effective date of 
service connection during which the veteran's hand disorder 
warranted a higher rating.  Therefore, additional "staged 
ratings" are inappropriate in this case.     

There is no competent evidence of record which indicates that 
the veteran's service connected hand disorder has caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

Entitlement to increased evaluation for right hand strain 
with old healed fracture is denied. 



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


